OPINION HEADING PER CUR                                           








                NO. 12-06-00364-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
LESLIE
B. BRACHER,        §          APPEAL FROM THE FOURTH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          RUSK
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
prosecution.  Tex. R. App. P. 42.3(b). 
Appellant perfected his appeal on October 23, 2006.  Thereafter, the clerk’s record was filed on
February 5, 2007, making Appellant’s brief due on or before March 7,
2007.  When Appellant failed to file his
brief within the required time, this court notified him on May 10, 2007 that
the brief was past due and warned that if no motion for extension of time to
file the brief was received by May 21, 2007, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure  42.3(b). 
The notice further informed Appellant that the motion for extension of
time must contain a reasonable explanation for his failure to file the brief
and a showing that Appellee had not suffered material injury thereby.
            To date, Appellant has neither complied with or otherwise
responded to this court’s May 10, 2007 notice.  Accordingly, we dismiss the
appeal for want of prosecution. 
See Tex. R. App. P.  38.8(a)(1), 42.3.(b).
Opinion
delivered May 29, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)